Mr. Presiding Justice Dever delivered the opinion of the court. 4. Municipal Court of Chicago, § 5* — What not judicially noticed. The Appellate Court will not take judicial notice of the rules of the Municipal Court of Chicago. 5. Municipal Court of Chicago, § 5* — necessity of preserving rules in record. An objection to an affidavit of merits on the ground that it does not comply with the rules of the Municipal Court of Chicago cannot be urged on review where the rules are not preserved in the record.